DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The remaining claims are rejected under 35 U.S.C. 112(a) for their dependencies. 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1, 8, and 15.


	The closest prior art to claim 1 is US Patent Application Publication No. 2019/0129803 (“Sakdeo”) in view of US Patent Application Publication No. 2019/0340084 (“Pradhan”).
	Sakdeo teaches 
A method for managing backup operations, the method comprising:
generating a checkpoint from an in-memory data structure maintained in a memory of a management device, wherein:  (¶¶ 0040-0041: checkpoint of a metadata object descriptor table (in-memory data structure) maintained in the memory of a storage system (management device))
 the in-memory data structure specifies a plurality of backups, each of the plurality of backups is stored in…a plurality of backup storage devices managed by the management device (¶ 0041: the metadata object descriptor table contains metadata object descriptors that specify where the most recent copies of metadata object/pages (backups) are stored in persistent storage units managed by the storage system);
...
storing the checkpoint in persistent storage of the management device (¶ 0041: checkpoint stored in a storage unit of the storage system);
and after restarting the management device, rebuilding the in-memory data structure using the checkpoint to obtain a rebuilt in-memory data structure (¶ 0097: "When the system is restarted after a crash ... "; "The identified up to 2*N segments of the last stable checkpoint window and the current checkpoint window are then used to recover the Page Table (¶ 0095: another name for metadata object descriptor table) in memory").
Sakdeo does not teach 
each of the plurality of backups is stored in a different backup storage device of a plurality of backup storage devices managed by the management device
and the management device is physically separate from all of the plurality of backup storage devices;
Pradhan teaches
…[a] data structure maintained in…a management device, wherein: (Fig. 5A, ¶ 0287: indexing system 502 contains backup index 153 (¶ 0133: index 153 operates as a cache) and can be implemented by the secondary storage computing device 106 (management device)). Pradhan does not explicitly state that the backup index is in-memory, but since it is described as a cache it acts like memory.
the in-memory data structure specifies a plurality of backups, each of the plurality of backups is stored in…a plurality of backup storage devices managed by the management device (Fig. 5A, ¶ 0284: index 153 identifies where data is stored at network storage 302 (¶ 0285: which contains secondary storage devices 526 that contain backed up data). Index 153 is generated by data management system 506, which is a component of the secondary storage computing device 106)
and the management device is physically separate from all of the plurality of backup storage devices (Fig. 5A: secondary storage computing device 106 is separate from the network storage)
storing the [backup of the backup index] in [the plurality of backup storage devices] (¶ 0287: backup index backed up to network storage 302).
Pradhan does not teach  
generating a checkpoint from an in-memory data structure maintained in a memory of a management device
each of the plurality of backups is stored in a different backup storage device of a plurality of backup storage devices managed by the management device
storing the checkpoint in persistent storage of the management device
Sakdeo in view of Pradhan does not teach or suggest that each backup storage device only stores a single backup, and instead teaches that each backup storage device stores multiple backups. 
Response to Arguments
Applicant’s arguments, see pg. 7, filed 03/19/2021, with respect to the objection of claims 1, 4-5, 8, 11-12, 15, and 18-19 have been fully considered and are persuasive.  The objection of claims 1, 4-5, 8, 11-12, 15, and 18-19 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 03/19/2021, with respect to the rejection of claims 7 and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 7 and 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8-11, filed 03/19/2021, with respect to the rejection of claims 1-5, 7-12, and 14-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12, and 14-19 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Applicant’s arguments, see pg. 11-13, filed 03/19/2021, with respect to the rejection of claims 6, 13, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 6, 13, and 20 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113